i=RoM= JoHN KEVIN oAKEs #1422439 RECE|v h
I::*:::E;.:;IFI;’_=,§ ames §D..,EA.,S

ROSHARON, TEXAS 77583

   
 

TO: ABEL ACOSTA, CLERK Ag;_;g
COURT OF CRIMINAL APPEALS OF TEXAS
P.O.BOX 12308, CAPITOL STATION

AUSTIN, , TEXAS 7871 1 RECE|\/ED |N
COURT OF CR|M|NAL APPEALS

SEP 0 2 2015

August 22, 2015
RE: Trial Court Case # C-372-010395-0955781-A

wR_a3,716-01 .
Abel Acosta, Glerk

Dear Mr. Acosta

I am in receipt of notice that my Writ of Habeas Corpus has been
filed in the Court of Criminal Appeals as of August 10, 2015. I
am, therefore resubmitting this VResponse and Order" paperwork for
consideration by the Court, as it reviews my case. The Writ No. is
listed above with the case. Thank you for your assistance with the
submission of this document into the court record.

Respectfully,

w f _`n 513
U.S. 298 (1995)]. All of these facts were denied or omitted by the State in its
reply, a further act of constitutional rights denial to the extraordinary writ
authority of the Court in this applicant's constitutional right, to the power of
the writ of habeas corpus, to right the legal wrongs that have been done him and
his family by the State in this wrongful denial of redress opportunity. Moreover,
the State would insist that the applicant has no constitutional right to testify
in his own behalf, at the very trial in which he has taken the stand to defend
himself, Is every defendant on the stand at trial considered pro se representation?
"...the accused in a criminal case has a Constitutional right to testify in his own
behalf, in his own words, to give his version of events." See Rock v. Arkansas,
483 U.S. 44, 107 S. Ct. 2704 2709, 97 L.Ed.Zd 37; V.A. Texas Const. Art. I § 10.

    

    

< ,`\‘.Qi' }.*EALS

Continuing, the State's Reply next mischaracterizes the applicant's grounds
for relief #3, 4 & 5, which are claims for the denial of the Constitutional right
to Effective Assestance of Counsel. Applicant would ask the Court to make notice
of the fully supported grounds, through the facts in the trial record,wwhich does,
make these claims fully cognizable in a writ of habeas corpus, due to the denial
of Constitutional right to the same. Ex parte Banks, 769 S.W.Zd 539, 540 (Tex.
Crim.App.1989). Thus, the grounds above should not only habe been designated@for
future resolution by the trial court, like all of the claims in the instant;appli-
cation these, as well, should be recommended for relief on their merits. §gg
Application - grounds for relief #3, 4 & 5. §§g Application Memorandum for
argument andfcitations. `

Applicant submitted all of the above grounds for relief, #1,T2, 3, 4, 5 & 6,
with the application for the writ of habeas corpus with full supporting facts from
the trial record and memorandum of arguments and legal citations, outlining the
Constitutional rights violations claims, all competent and cognizable for writ
of habeas corpus, there is no procedural default, claim of hybrid representation,
or other reason for denial, because of these objections to the State's Reply, these
grounds, as well as, grounds #7, 8 & 9, encompassing the entire instant application
and all grounds for relief, the court should recommend the applicant be given

habeas corpus relief.

WHEREFORE, PREMISES CONSIDERED, the Applicant prays that the Court acknowledge
the Constitutional rights denials as claimed in the writ application grounds for
relief, especially those already designated for future resolution, the applicant's
effective assistance of triallcounsel and suppression of evidence grounds for re-
lief. The Applicant further prays that the Court recommend that the applicant's
"actual innocence" and remaining grounds be granted relief and review on their

merits.

 

TDCJ-ID #01422439
Ramsey Unit
1100 FM 655

'Rosharon, TX 77583-7670

CERTIFICATE OF SERVICE

A true copy of the above response has been mailed to the Criminal District
Attorney, Sharen Wilson, 401 W. Belknap St., Fort Worth, Texas, 761 6-0201,
on this the 23rd day of March, 2015.

     

 

John Kevid oakésf TDcJ #1422439

 

CAUSE NO. C-372-010395-0955781-A

Ex PARTE § IN THE 372ND JUDICIAL
§ .
§ DISTRICT coURT oF
§ ~ n
JOHN KEVIN oAKES § TARRANT coUNTY, TEXAS
MEMORANDUM

1. The applicant has submitted grounds for relief, that are supported by$facts
in the trial record, and are claims of denial of Constitutional rights and there-
fore are cognizable in a writ of habeas corpus. The Court recommends that relief

be granted on these grounds.

2. The applicant's ground for relief due to "actual innocence" based on newly
discovered evidence is cognizable on writ of habeas corpus. The Court recommends
this ground£er» relief be granted.

3. The Court acknowledges that the applicant's effective assistance of trial.
counsel and suppression of evidence grounds for relief are Constitutional rights

denials claims, and recommends relief be granted on these grounds

ORDER
1. The Court acknowledges that the instant application contains grounds for
relief based on the denial of the applicant's Constitutional rights, and recom-

mends that relief be granted.
2. The post-conviction_writ clerk shall furnish a copy of this order to:
a. The Criminal District Attorney, Sharen Wilson, 401 w. Belknap St.,
Fort Worth, Texas 76196-0201.
b. The Texas Court of Criminal Appeals, P.O. Box 12308, Austin, Texas
78711; and
c. The applicant, Mr. John Kevin Oakes, TDCJ-ID #01422439, Ramsey Unit,
1100 FM 655, Rosharon, Texas 77583.

SIGNED AND ENTERED this day Of ,2015.

 

JUDGE PRESIDING \